Citation Nr: 0925681	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to an increased rating for a 
low back disability.  In April 2008, the Board remanded the 
claim for additional development. 


FINDING OF FACT

During the period under consideration, the Veteran's low back 
disability has been manifested by forward flexion of the 
thoracolumbar spine limited to 60 degrees or more.  It has 
not been productive of six weeks of incapacitating episodes 
within the past 12 months, and ankylosis and neurological 
manifestations including radiculopathy associated with the 
service-connected low back disability have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's low back disability has been rated 20 percent 
disabling under DC 5237 (lumbosacral strain).  38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  Other applicable diagnostic 
codes include DCs 5236, which pertains to sacroiliac injury 
and weakness, 5238, which pertains to spinal stenosis, 5242, 
which pertains to degenerative arthritis, and 5243, which 
pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
DC 5236, 5238, 5242, 5243.  Those diagnostic codes are also 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Diagnostic Code 5242, which pertains to degenerative 
arthritis, however, may not serve as a basis for an increased 
rating in this case.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint.  38 C.F.R. § 4.45.  Degenerative arthritis of the 
spine is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.  Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Regardless, the Veteran is already in receipt 
of a 20 percent rating, and thus neither DC 5003 nor 5242 may 
serve as a basis for an increased rating in this case.  38 
C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 20 
percent rating if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The next highest rating of 40 percent is warranted where 
there is forward flexion of the thoracolumbar spine of 30 
degrees or less.  A rating of 50 percent is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

In October 2004, the Veteran submitted a statement by his 
private chiropractor.  He stated that the Veteran had been 
afforded some relief for his low back through treatment, 
but continued to have problems upon increased tension or 
physical activity.  Chiropractic treatment records dated 
from 2004 through 2006 demonstrate continued complaints and 
treatment for low back pain, but do not include range of 
motion testing.

On November 2004 VA examination, the Veteran reported that he 
had constant low back pain, for which he took pain relievers 
and saw a chiropractor.  He stated that his job duties 
working in construction exacerbated the pain.

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 60 degrees, extension to 10 
degrees, lateral flexion to 20 degrees, and rotation to 30 
degrees, all which corresponded with the onset of pain.  
There was no difference in the onset of pain or fatigue on 
repetitive movement.  Physical examination revealed a normal 
gait.  The spine was tender to palpation at L3 through L5 in 
the midline.

On November 2005 VA examination, the Veteran reported 
experiencing flare-ups once per week.  He stated that he took 
a pain reliever daily and continued to see his chiropractor.  
He stated that his job duties working in construction 
continued to exacerbate the pain.  Range of motion testing of 
the Veteran's lumbar spine revealed forward flexion to 90 
degrees, with pain at 70 degrees, extension to 10 degrees, 
with pain, lateral flexion to 40 degrees, with pain, 
bilaterally, and rotation to 55 degrees, with pain, 
bilaterally.  Physical examination revealed normal gait, and 
normal alignment of the lumbar spine without spasm or 
tenderness.  X-ray examination revealed no gross 
abnormalities.  The impression was remote lumbar strain with 
residuals. 

In January 2006, the Veteran submitted a private MRI which 
showed degenerative disc disease at L5-S1 with a central 
protrusion and mild to moderate bilateral neural foraminal 
narrowing abutting the L5 nerves. 

VA physical therapy treatment records dated from June 2006 to 
August 2006 reflect that the Veteran received  treatment for 
his low back pain, classified as sacroiliac joint 
dysfunction.  The Veteran reported loss of function due to 
his back pain and did not know how much longer he could 
continue in his profession.  He stated the pain was mostly 
felt on the right side in his ribs.  Physical therapy 
provided the Veteran with some, yet limited, relief, and he 
was advised that certain chiropractic procedures that he had 
undergone were not advised for his back.  

VA treatment records dated from December 2006 to September 
2008 reflect ongoing back pain.  In May 2008, the Veteran 
reported that his low back pain had improved.  At that time, 
he had not been able to work due to recent shoulder surgery, 
which had helped his back.  Although the Veteran had attended 
a surgery consultation for his low back, it was not advised 
at that time. 

On September 2008 VA examination, the Veteran reported 
continuous low back pain.  Range of motion testing of the 
lumbar spine revealed forward flexion to 40, 45, and 50 
degrees, with pain at each measurement; extension to 20 
degrees, with pain; lateral flexion to 20 degrees, with pain, 
bilaterally; and left rotation to 20 degrees and right 
rotation to 15 degrees, with pain.  Physical examination 
revealed a back spasm.  A lumbar spine MRI revealed a large 
posterior central disc protusion at L5-S1 with foraminal 
stenosis.  The examiner found that the Veteran's pain 
significantly limited his functional ability during flare-
ups, but found no additional limitation on repetitive use. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine for the 
period under consideration, as shown on VA examination in 
November 2004, November 2005, and September 2008, even 
considering functional loss and limitation of motion due to 
pain, fall at most within the requirements for a 20 percent 
rating:  forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  Limitation of flexion of the lumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine are not shown.  Thus, the evidence does 
not support a higher rating under the General Rating Formula 
for Diseases and Injuries of the Spine.

The Board next turns to the question of whether the Veteran 
is entitled to an increased rating based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a rating of 20 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in November 2004, the Veteran reported that 
he had stayed home from work for the period of one week 
within the past six months as a result of a flare-up of his 
back disability.  On VA examination in November 2005, he 
reported that during painful flares at work, he would modify 
his work schedule and take pain relievers to ease his 
symptoms, but did not report missing work as a result of his 
disability.  On VA examination in September 2008, he reported 
two flare-ups per month which lasted about one to three days, 
during which time he was bedridden at moments or would see 
his chiropractor.  On all three examinations, he denied 
experiencing any incapacitating episodes under the criteria 
set forth in the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes with prescription 
or bedrest by a physician.  Additionally, the record does not 
otherwise reflect that he has experienced any incapacitating 
episodes since the year prior to filing his claim for an 
increased rating, and specifically does not show that any 
incapacitating episodes were four or more weeks in total 
duration as is required for an increased rating.  
Accordingly, the Board finds that he is not entitled to a 
rating higher than 40 percent based upon incapacitating 
episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on his 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, treatment 
records dated from June 2006 to September 2008 show 
complaints of chronic back pain but do not demonstrate 
specific ranges of motion of the lumbar spine.  The Veteran's 
November 2004, November 2005, and September 2008 reports of 
VA examination, show flexion limited at most to 40 degrees, 
extension limited at most to 10 degrees, lateral bending 
limited at most to 20 degrees, and lateral rotation limited 
at most to 20 degrees, which would warrant a rating of 20 
percent under the general rating formula.  The requirements 
for a rating higher than the current 20 percent rating under 
the general rating formula are not shown.  The evidence does 
not show forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve. Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On November 2004 VA examination, the Veteran denied 
experiencing any numbness or weakness of the lower 
extremities.  Physical examination was negative for any 
neurological deficit.  On November 2005 VA examination, he 
reported constant low back pain, but denied any accompanying 
radiculopathy or persistent neurologic deficit.  Physical 
examination revealed normal neurological findings.  VA 
treatment records dated in August 2008 reflect that his low 
back pain was exacerbated when he was moving boxes.  At that 
time, he was experiencing pain in the right lower testicle 
and had pain and numbness in the right lower extremity.  
Neurological testing however, was normal.  On September 2008 
VA examination, the Veteran denied experiencing numbness.  On 
physical examination, right straight leg raising caused him 
back pain and buttock pain.  Even so, the examiner concluded 
that he had no neurologic deficit or atrophy.  Thus, the 
Board finds that the evidence does not support any additional 
rating for neurological impairment.  The question before the 
Board, then, is whether the Veteran is entitled to a separate 
rating for his neurological manifestations.  While the 
Veteran has complained of some neurological manifestations, 
no objective neurological manifestations have been 
demonstrated of sufficient severity to warrant a compensable 
rating based upon the medical evidence of record.  
Accordingly, the Board finds that the Veteran is not entitled 
to a separate rating for neurological manifestations.

The Board has determined that the Veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  The Board is required to 
consider the effect of pain and weakness when rating a 
service-connected disability on the basis of limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In that regard, on November 2004 VA 
examination, the Veteran reported experiencing functional 
loss when he would continuously bend over.  He denied 
experiencing flare-ups, and instead stated that he just 
"hurt all the time."  On November 2005 VA examination, he 
reported  flare-ups that occurred while completing certain 
activities, such as bending and lifting for his work.  He 
described some weakness upon flare-up which did not restrict 
his range of motion.  He also described an inability to 
partake in recreational sports.  Physical examination, 
however, showed no weakness, fatigability, discoordination or 
additional functional impairment following repetitive 
testing.  On September 2008 VA examination, the examiner 
commented that the Veteran's low back pain significantly 
limited his functional ability during flare-ups, as he 
exhibited painful motion when tested on examination.  Even 
so, the examiner did not find that the Veteran demonstrated 
any additional limitation on repetitive testing.  Thus, the 
Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating greater than 20 percent for his 
back disability.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected low back disability.  The 
evidence does not show that the Veteran's low back disability 
is productive of marked interference with employment which 
would be exceptional for that envisioned by the rating 
schedule at the Veteran's current rating nor does the 
evidence show frequent hospitalization related to the back.  
Rather, the evidence shows that, although the Veteran's job 
in construction continues to adversely affect his low back 
disability and he worries that he might not be able to 
continue in that profession, he has shown that he is able to 
modify his work schedule when experiencing back pain and has 
not indicated that he has had to leave his position due to 
his disability.  The evidence also does not show frequent 
hospitalization due to the disability.  For these reasons, 
the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the Veteran's low back disability has not warranted a 
rating higher than 20 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004, September 
2006, and June 2008; rating decisions in February 2005, 
December 2005, and March 2006; a statement of the case in 
June 2006, and a supplement statement of the case in 
September 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  Further, the appellant 
had a meaningful opportunity to participate effectively in 
the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in October 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 20 percent for a low back disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


